Citation Nr: 0808167	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for residuals 
of diskectomy L5-S1, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	John G. Ebken, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, L.D., and K.Z.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to 
January 2003.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a hearing before a Decision Review 
Officer at the RO in September 2006.  A transcript of that 
hearing is associated with the claims file.  


FINDINGS OF FACT

The veteran's low back disability is manifested by pain and 
limitation of motion; there is no ankylosis of the spine.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for residuals of diskectomy L5-S1 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
February 2004, prior to the initial adjudication of his claim 
in the September 2004 rating decision at issue.  An 
additional VCAA notice letter was provided in April 2007.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the April 2007 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in August 
2006, including as it relates to the downstream disability 
effective date element of his claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).  

The Board acknowledges that the notices provided in February 
2004 and April 2007 did not cover all of the elements 
required by the recent Vazquez-Flores decision.   
Nonetheless, the veteran was not prejudiced in this instance, 
as the notices suggested types of evidence, including both 
medical and lay evidence that could support the veteran's 
claim for increase.   The veteran received notice of and 
reported for the April 2007 VA examination, the results of 
which paralleled the relevant diagnostic criteria.   Further, 
the veteran was also given the specific rating criteria in 
the January 2006 Statement of the Case, with subsequent 
readjudication in the June 2007 Supplemental Statement of the 
Case, which serve to render any pre-adjudicatory notice error 
non-prejudicial.   All of these factors combined demonstrate 
that a reasonable person could have been expected to 
understand what was needed to substantiate the claim.

Similarly, the veteran's actions are indicative of actual 
knowledge given that the veteran provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.   Specifically, the 
veteran provided oral testimony in September 2006 regarding 
the increased severity of his low back disability.  He also 
discussed limitation of function, the frequency of pain and 
the effects of the symptomatology on his everyday life (i.e. 
difficulty with daily chores, mowing grass).   This same 
worsening of the disability and the effect of that worsening 
on the veteran's employment and daily life were also 
presented in the veteran's February 2005 notice of 
disagreement.   The Board is satisfied that he had actual 
knowledge of what was necessary to substantiate the claim.   
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private treatment 
records and a report of VA examination.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

The present appeal involves the veteran's claim, filed in 
January 2004, that the severity of his service-connected low 
back disability warrants a higher disability rating.   
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.   38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4  (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.   Otherwise, the lower rating will be assigned.   38 
C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.   Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.   Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.   Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).   The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

A general rating formula for diseases and injuries of the 
spine provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. 

38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

Analysis

In May 2003, service connection was granted for residuals of 
diskectomy L5-S1 and a 20 percent rating was assigned.  
[Parenthetically, the Board notes that service connection was 
also granted for neuralgia of the right lower extremity 
associated with the back disability; a 10 percent rating was 
assigned.]

The veteran sought an increased rating in January 2004.  

The veteran was afforded a VA examination in March 2004.  
Based on the results of that examination, the RO, in January 
2006, increased the disability rating for the low back 
disability to 40 percent effective January 14, 2004.  

In October 2006, the RO assigned a temporary total disability 
rating under 38 C.F.R. § 4.30 for convalescence following 
back surgery, effective October 3, 2006 to February 1, 2007.  
In March 2007, the RO extended the temporary total rating 
through May 1, 2007.  Thereafter, the 40 percent rating was 
continued.  

Upon review of the medical evidence, the Board finds that the 
veteran's low back disability does not warrant a rating 
higher than 40 percent.  In this regard, the Board notes that 
the veteran was afforded VA examinations in March 2004 and 
April 2007.  In March 2004, range of motion of the low back 
was forward flexion to 70 degrees (with pain at 30 degrees), 
extension to 25 degrees (with pain at 15 degrees), lateral 
flexion to 25 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  In April 2007, range of motion was forward 
flexion to 50 degrees, extension to 20 degrees, lateral 
flexion to 20 degrees in each direction and rotation to 25 
degrees in each direction.  While these figures reflect some 
limitation of motion of the low back, they clearly do not 
reflect that the low back is ankylosed to any degree.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

The Board also finds that a separate rating based on 
neurological symptoms is not warranted.  In this regard, the 
Board notes that a separate evaluation has already been 
granted for neuralgia of the right lower extremity associated 
with the back disability.  See the May 2003 rating decision.  
The medical evidence is negative for any neurological 
symptoms pertaining to the left lower extremity.  The 
veteran's complaints, as well as the clinical findings, have 
been confined to the right lower extremity.  

The Board notes that a higher rating is not warranted under 
DC 5243 (intervertebral disc syndrome) because, not only has 
the veteran not been diagnosed with the condition, but the 
April 2007 VA examiner indicated that the only incapacitation 
the veteran had in the past 12 months was when he was 
hospitalized for 2-3 weeks because of the October 2006 back 
surgery.  See 38 C.F.R. § 4.71a, DC 5243 (2007) (a 60 percent 
rating requires incapacitating episodes having a total 
duration of at least six weeks during the past 12 months).  

The Board has considered, as well, the DeLuca factors 
regarding pain on use but finds they are inapplicable to the 
present claim because the DeLuca standards do not apply where 
a higher evaluation is based on ankylosis, such as the case 
here.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

In conclusion, for the reasons and bases discussed, the Board 
finds that the criteria are not met for a rating higher than 
40 percent for the low back disability since the 
preponderance of the evidence is against the claim, in turn 
meaning the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of diskectomy L5-S1 is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


